219 S.W.3d 792 (2007)
AMERICAN EXPRESS TRAVEL RELATED SERVICES, INC., and American Express Centurion Bank, Plaintiffs/Respondents,
v.
Jacqueline MEAD, Defendant/Appellant.
No. ED 88736.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2007.
Jacqueline Mead, St. Louis, MO, Pro Se appellant.
James Brian Ashwell, Clayton, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jacqueline Mead appeals from the trial court's grant of summary judgment in favor of American Express Travel Related Services, Inc. and American Express Centurion Bank (Respondents) on their petition for breach of contract, account stated and attorney's fees. We have reviewed the briefs of the parties and the record on appeal and conclude that summary judgment in favor of Respondents was proper. See ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).